DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 5-26-2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation "the semiconductor plate."  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ino (US 2016/0365133).
[claim 1] A memory device (fig. 3, fig. 2, note that fig. 1 or 4-16 may be used alternatively), comprising: a first electrically conductive line (14, fig. 3, 2) laterally extending along a first horizontal direction; a memory pillar structure (22, 24, 26, 28, 30, fig. 3) overlying and contacting the first electrically conductive line (fig. 3), wherein the memory pillar structure comprises a single crystalline ferroelectric material plate (26, fig. 3) in which an entirety of a ferroelectric material is single crystalline [0071]; and a second electrically conductive line (16, fig. 3) laterally extending along a second horizontal direction and overlying and contacting the memory pillar structure (fig. 3).
[claim 2] The memory device of Claim 1, wherein the memory pillar structure comprises a first metallic material plate (28, fig. 3, which may be made of TiN, [0078]) contacting a bottom surface of the single crystalline ferroelectric material plate.
 [claim 6] The memory device of Claim 2, wherein the memory pillar structure comprises a second metallic material plate (30, fig. 3 made of RuO [0079]) contacting a bottom surface of the first metallic material plate and bonded to the first metallic material plate [0079].
[claim 11] The memory device of Claim 1, wherein the memory pillar structure comprises a metallic cap plate (22, fig. 3, [0044]) overlying the single crystalline ferroelectric material plate and contacting the second electrically conductive line (fig. 1).
[claim 12] The memory device of Claim 1, wherein the memory device comprises a ferroelectric tunnel junction memory device [0005][0034].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ino (US 2016/0365133) in view of Jo (US 2016/0005461).
Ino discloses the device of claim 2 but does not expressly disclose a selector structure below the ferroelectric memory layer.
Jo discloses a memory device (fig. 3) wherein a selector structure (310 which comprises 312, 314, 316, fig. 3) comprising a selector ovonic material (314, fig. 3, [0052]) below the ferroelectric memory layer (308, fig. 3, [0036]).
It would have been obvious to one of ordinary skill in the art before the time of filing to have included Jo’s selector structure in Ino’s device in order to provide a means to select/deselect specific ferroelectric memory cells thereby allowing greater addressing flexibility.
With this modification Ino discloses:
[claim 3] The memory device of Claim 2, wherein: the memory pillar structure further comprises a selector material plate (310, fig. 3, Jo) underlying the first metallic material plate (upon modification); and a bonding interface is located between the selector material plate and the single crystalline ferroelectric material plate (e.g. a bonding interface would be between the selector material and the first metallic material plate).

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ino (US 2016/0365133) in view of Jo (US 2016/0005461) and further in view of Yoshida (US 6,246,085).
Ino/Jo disclose the device of claim 3 but do not expressly disclose that the upper and bottom electrodes of the selector device are made of amorphous carbon (Jo does not disclose what the material of the electrodes are).
Yoshida discloses a memory device wherein the top and bottom electrodes may be made of amorphous carbon (claims 10 and 11).
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Ino/Jo’s selector electrodes out amorphous carbon in order to provide for a workable conductor material.  Moreover it has been held that the selection of a known material (e.g. doped amorphous carbon) based on its suitability for its intended use (as an electrode) is obvious.  Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
	
With this modification Ino discloses:
[claim 4] The memory device of Claim 3, further comprising: a lower electrode plate (316, fig. 3, Jo) contacting a bottom surface of the selector material plate (314, fig. 3, Jo) and comprising a first non-metallic conductive material (upon modification); and an upper electrode plate (312, fig. 3, Jo) contacting a top surface of the selector material plate and comprising a second non-metallic conductive material (upon modification).
[claim 5] The memory device of Claim 4, wherein: the selector plate comprises an ovonic threshold switch material ([0052] of Jo); and each of the first non-metallic conductive material and the second non-metallic conductive material is selected from amorphous carbon, amorphous boron-doped carbon, amorphous nitrogen-doped carbon, amorphous silicon, amorphous germanium, alloys thereof, or layer stacks thereof (upon modification).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ino (US 2016/0365133) in view of Kamimuta (US 2016/0359109).
Ino discloses the device of claim 1 and that the ferroelectric material is made of doped or undoped hafnium oxide [0072] but does not expressly disclose that the hafnium oxide has an orthorhombic phase with a semiconductor plate thereon.
Kamimuta discloses a memory device (fig. 1) wherein the ferroelectric material (18, fig. 1) is made of doped or undoped hafnium oxide [0096] wherein the hafnium oxide has an orthorhombic phase [0096] with a semiconductor plate (14a and 14b, fig. 1, 14a and 14b may be made of carbon which is a semiconductor)  thereon.
It would have been obvious to one of ordinary skill in the art before the time of filing to have made the hafnium oxide material of the ferroelectric layer has orthorhombic phase with a carbon semiconductor plate thereon in order to ensure that the hafnium oxide has sufficient ferroelectricity ([0096] of Kamimuta) and to prevent reactions between the ferroelectric layer and the upper electrode ([0047][0048] of Kamimuta).

With this modification Ino discloses:
[claim 7] The memory device of Claim 1, wherein the ferroelectric material of the single crystalline ferroelectric material plate comprises doped or undoped hafnium oxide having an orthorhombic phase (upon modification).
[claim 8] The memory device of Claim 7, wherein the memory pillar structure further comprises a semiconductor plate contacting a top surface of the single crystalline ferroelectric material plate (upon modification).




Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ino (US 2016/0365133) in view of Kamimuta (US 2016/0359109) and further in view of Kawakubo (US 6,198,652).
Ino/Kamimuta discloses the device of claim 8 but does not expressly disclose that the electrode layer above ferroelectric layer is monocrystalline epitaxially aligned with the ferroelectric layer below.
Kawakubo discloses a memory device wherein the electrode layer (15, fig. 36b) above ferroelectric layer (13, fig. 36b) is epitaxially deposited the ferroelectric layer below (lines 15-33, col. 37).
It would have been obvious to one of ordinary skill in the art before the time of filing to have made the electrode layer above the ferroelectric layer is monocrystalline epitaxially aligned with the ferroelectric layer below in order to provide a means (namely epitaxially) to deposit the upper layer on the ferroelectric layer.

With this modification Ino discloses:
[claim 9] The memory device of Claim 8, wherein: the semiconductor plate comprises a single crystalline semiconductor material; and the single crystalline semiconductor material of the semiconductor plate is epitaxially aligned to the ferroelectric material of the single crystalline ferroelectric material plate (upon modification).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898